Exhibit 10.3

 

LICENSE AGREEMENT

This LICENSE AGREEMENT (the "Agreement") is made as of the Effective Date by and
between VALUESETTERS, INC. (“Licensor”), and TELCOSOFTWARE.COM CORP.
("Licensee").

WHEREAS, Licensor owns certain Licensed Intellectual Property (as defined
below); and,

WHEREAS, Licensee desires to obtain, and Licensor is willing to grant to
Licensee, a license under the Licensed Intellectual Property on the terms
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the foregoing as well as the
faithful performance by each party hereto of the obligations and covenants
herein contained on their part to be performed, the parties hereto agree as
follows:

Section1.                     Definitions

In addition to other terms that may be defined elsewhere in the text of this
Agreement, the following terms as used in this Agreement shall have the meanings
set forth below:

1.1.              “Confidential Information” means any and all information
disclosed to one party (the "Receiving Party") by the other party (the
"Disclosing Party") hereunder, whether communicated in writing, orally,
electronically, photographically, or in recorded or any other form, including,
but not limited to, all sales and operating information, existing and potential
business and marketing plans and strategies, financial information, cost and
pricing information, data media, know-how, designs, drawings, specifications,
source codes, technical information and reports. For the avoidance of doubt,
Confidential Information of Licensor includes, without limitation, Licensed
Know-How and any other information disclosed to Licensee hereunder that
otherwise relates to the intended or actual use of the Licensed Intellectual
Property. The term “Confidential Information” does not include information which
(i) becomes generally available to the public other than as a result of
disclosure by the Receiving Party in breach of this Agreement; (ii) was
available to the Receiving Party on a non-confidential basis as shown in written
records prior to Disclosing Party’s disclosure to the Receiving Party; (iii)
becomes available to the Receiving Party on a non-confidential basis from a
source other than the Disclosing Party; provided that such source is not bound
by a confidentiality agreement with the Disclosing Party or is otherwise
prohibited from transferring the information to the Receiving Party by a
contractual, legal or fiduciary obligation; or (iv) is independently developed
by the Receiving Party without any use of or benefit from the Disclosing Party's
Confidential Information and such independent development can be documented by
written records.

1.2.              "Effective Date" means SEPTEMBER 30, 2014.

1.3.              “Licensed Intellectual Property” means all now existing and
hereinafter developed source code and software owned and/or used by Licensor (or
any of its subsidiaries) to run VoIP applications and all the programs
associated with the VoIP operations, including but not limited to billing,
provisioning, E911 calling, mobile VoIP, calling cards, video calling, text
messaging, web site, order interface, provisioning system, international rating
by city, wholesale customer sites, agent reporting functionality, credit card
processing, automated UPS printing, call statistics and data records,
de-provisioning process, back office local number portability, PDF invoicing via
email, and instant delivery of a phone number and dial tone to a customer
(collectively, the “Software”); and all intellectual property and industrial
property rights and assets, and all rights, interests and protections that are
associated with, similar to, or required for the exercise of, any of the
foregoing, however arising, pursuant to the laws of any jurisdiction throughout
the world, whether registered or unregistered, including any and all:

1.3.1.        patent applications and any patents (including but not limited to
any continuation, continued prosecution, continuation-in-part, division,
reissue, extension, reexamination or substitution) that issue therefrom or
otherwise claims priority thereto, and all foreign counterparts that issue
therefrom or otherwise claim priority thereto (“Licensed Patent Rights”), and
shall include Foreign Patent Rights;

1.3.2.        all letters patent claiming priority from or based upon the
Licensed Patent Rights

 

 

and recognized in jurisdictions where the Licensed Patent Rights are not,
without further action, recognized, and which provide the protection and
benefits to the holder thereof substantially the same as the holder of the
Licensed Patent Rights enjoys in the United States (“Foreign Patent Rights”);
and,

1.3.3.        any specifications, plans, drawings, recipes, technical
information, process engineering information, sketches, designs, concepts,
process sheets, supplier and sourcing information, manufacturing data and
procedures, processes, techniques, operations, trade secrets, ingredients,
tolerances, formulations, computer software, databases, data collections and the
like, and all intellectual property rights pertaining thereto, in each case
relating to the Licensed Patent Rights and/or applications of the Licensed
Patent Rights (“Licensed Know-How”).

Section2.                     The License

2.1.              For good and valuable consideration, the receipt of which is
hereby acknowledged, Licensor hereby grants, and Licensee hereby accepts, a
fully-paid NON-EXCLUSIVE right and license to use and practice the Licensed
Intellectual Property (the “License”).

Section3.                     Term

3.1.              Unless otherwise terminated pursuant to this Agreement
(including, without limitation, Section 3.1.1 and Section 6 hereof), the
duration of the License granted under this Agreement shall commence on the
Effective Date and continue until the later to occur of the FIFTH (5th)
anniversary of the Effective Date or the expiration of the last to expire U.S.
patent in the Licensed Patent Rights.

Section4.                     Confidentiality

4.1.              Use and Non-disclosure. The Receiving Party shall hold all of
the Disclosing Party’s Confidential Information in confidence and use the same
degree of care it uses to keep its own similar information confidential, but in
no event shall it use less than a reasonable degree of care. The Receiving Party
may disclose such Confidential Information only to those of its directors,
officers, employees, agents or representatives who actually need such material
or knowledge in connection with this Agreement, provided, however, prior to any
such disclosure, each party shall inform such persons of the confidential nature
of the Disclosing Party’s Confidential Information and of their obligation to
treat such Confidential Information confidential pursuant to this Agreement,
including their obligation to return such Confidential Information pursuant to
Section 7.3 below. Receiving Party represents, warrants, covenants and agrees
that it shall not make any use of Disclosing Party’s Confidential Information
other than in connection with, and as contemplated by, this Agreement. The
Receiving Party agrees to be responsible for any breach of the obligations of
confidentiality hereunder by its directors, officers, employees, agents or
representatives.

4.2.              Compelled Disclosure. In the event that the Receiving Party is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Disclosing Party's Confidential Information, it
is agreed that the Receiving Party will provide Disclosing Party with prompt
notice of such request(s) so that the Disclosing Party may seek an appropriate
protective order or other appropriate remedy and/or waive compliance with the
confidentiality provisions of this Agreement. In the event that such protective
order or other remedy is not obtained, or the Disclosing Party grants a waiver
hereunder, the Receiving Party may furnish that portion (and only that portion)
of the Disclosing Party's Confidential Information which the Receiving Party is
legally compelled to disclose and will exercise reasonable commercial efforts to
obtain reliable assurance that confidential treatment will be accorded any
Confidential Information so furnished.

4.3.              Return of Confidential Information. Promptly following the
earlier of (i) the termination of this Agreement and (ii) the written request of
the Disclosing Party, the Receiving Party will deliver to the Disclosing Party
all documents or other materials constituting or otherwise containing the
Disclosing Party's Confidential Information, together with all copies thereof,
including computer disks or other data storage media in the possession of
Receiving Party.

Section5.                     Miscellaneous

5.1.              Modifications to Agreement. This Agreement may be modified
only in writing that specifically refers to this Agreement and which is signed
by an authorized representative of each party.

5.2.              Notices. Unless otherwise set forth in this Agreement, any
notice required or permitted

 

 

to be given by any party herein to another party shall be sent by facsimile or
mailed by a recognized courier service such as Federal Express and addressed as
follows or addressed to the other party at such other address as such party
shall hereafter furnish to the other parties in writing.

5.3.              Law Governing the Agreement; Venue. This Agreement shall be
governed in all respects (including matters of construction, validity, and
performance) by the internal laws of the State of New York, without giving
effect to New York principles of conflicts of law. In the event that either
party brings any action under this Agreement, the parties hereby irrevocably
submit to the exclusive jurisdiction of the federal courts of the United States
located in the Southern District of New York and the state courts of New York
with regard to any action, suit, proceeding, claim or counterclaim initiated
under this Agreement.

5.4.              Specific Performance. The parties hereto recognize that any
breach of the terms this Agreement may give rise to irreparable harm for which
money damages would not be an adequate remedy, and accordingly agree that any
non-breaching party shall be entitled to enforce the terms of this Agreement by
a decree of specific performance without the necessity of proving the inadequacy
as a remedy of money damages. If specific performance is elected as a remedy
hereunder, such remedy shall be in addition to any other remedies available at
law or equity.

5.5.              Severability. In the event any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been part of this Agreement.

5.6.              Force Majeure. No party hereunder shall be responsible to
another party for any loss or damage caused by delay in performance or failure
to perform in whole or in part hereunder when such delay or failure is
attributable to events beyond that party's control, including, without
limitation, sabotage, labor disputes, or acts of terrorism.

5.7.              Waiver. All waivers of any rights or breach hereunder must be
in writing to be effective, and no failure to enforce any right or provision
shall be deemed to be a waiver of the same or other right or provision on that
or any other occasion.

5.8.              Further Assurances. The parties agree to execute, acknowledge
and deliver all such further instruments, and to do all such other acts as may
be necessary or appropriate in order to carry out the intent and purposes of
this Agreement.

5.9.              Assignment. This Agreement may not be assigned or transferred
(including, without limitation, through an asset sale, stock sale, merger or the
like) in whole or in part by Licensee and any attempt to do so shall be, and
hereby is void. For avoidance of doubt, Licensor shall have the right to assign
this Agreement upon written notice to Licensee of such assignment.

5.10.          Succession. This Agreement will bind and inure to the benefit of
the parties and their respective successors and permitted assigns.

5.11.          Entire Agreement. This Agreement constitutes the entire agreement
of the parties, and supersedes any prior or contemporaneous agreements between
the parties, with respect to the subject of this Agreement. The parties will be
bound only by a writing that memorializes this Agreement and which is signed by
an authorized representative of each party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned hereby execute this License Agreement as of
the Effective Date.

VALUESETTERS, INC.               By: /s/ Manuel Teixeira   Name: Manuel Teixeira
  Title: CEO           TELCOSOFTWARE.COM CORP.               By: /s/ Paul H.
Riss   Name: Paul H. Riss   Title: CEO      

 